[NOT FOR PUBLICATION]

                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT
                                         

No. 96-2260

                        BRIAN PORTER,

                    Petitioner, Appellant,

                              v.

              COMMISSIONER OF INTERNAL REVENUE,

                    Respondent, Appellee.

                                         

              ON APPEAL FROM THE DECISION OF THE
                   UNITED STATES TAX COURT

                                         

                            Before

                    Torruella, Chief Judge,                                                      
               Campbell, Senior Circuit Judge,                                                         
                  and Boudin, Circuit Judge.                                                       

                                         

Brian Porter on brief pro se.                        
Loretta C.  Argrett, Assistant Attorney  General, Robert L.  Baker                                                                              
and  Ann B. Durney, Attorneys, Tax Division, Department of Justice, on                          
brief for appellee.

                                         

                         May 15, 1997
                                         

          Per  Curiam.   The  tax court  correctly determined                                 

that appellant's equitable arguments  did not excuse him from

paying taxes  and that appellant, who  presented no evidence,

failed to  carry his  burden  of demonstrating  error in  the

Commissioner's  deficiency  assessment.     Consequently,  we

affirm the judgment below.

          Affirmed.                              

                             -2-